COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EMILY LIVINGSTON SCOWN AND                     §               No. 08-16-00301-CV
 BARBARA SCOWN,
                                                §                  Appeal from the
                      Appellants,
                                                §                394th District Court
 v.
                                                §            of Brewster County, Texas
 THE CITY OF ALPINE, TEXAS,
                                                §            (TC# 2015-03-B0705-CV)
                      Appellee.
                                                §

                                            ORDER

       On December 22, 2016 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On December

30, 2016 Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Clerk’s Record shall now be filed in this Court on or before January 29, 2017.

       IT IS SO ORDERED this 30th day of December, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.